Case 2:17-cv-00050-CCC-CLW Document 149 Filed 06/11/21 Page 1 of 1 PageID: 2281



       quinn emanuel           trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100

                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7104

                                                                                                 WRITER’S EMAIL ADDRESS
                                                                                      jaclynpalmerson@quinnemanuel.com
June 11, 2021

BY ECF
Hon. Cathy L. Waldor
United States Magistrate Judge
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room 4040
Newark, New Jersey 07101

Re:    Conforti v. St. Joseph’s Healthcare Sys., Inc., No. 2:17-cv-00050-CCC-CLW (D.N.J.)

Dear Judge Waldor:

        We write on behalf of Plaintiff Jionni Conforti in the above-captioned action to respectfully
request a 30-day extension of the deadline for the parties to “file all papers necessary to dismiss this
action under Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request
that the action be reopened.” Dkt. 148. Defendants consent to this request.

        Specifically, on April 19, 2021, the Court entered an Order Administratively Terminating the
Action in 60 days on June 18, 2021, pending the consummation of a settlement. While the parties
have made significant progress and are optimistic about the prospect of finalizing a settlement, given
the schedules of counsel and the need for counsel to go back to their clients to vet some outstanding
items, the parties are unlikely to meet the June 18, 2021 deadline.

        Accordingly, Plaintiff, with the consent of Defendants, respectfully requests a 30-day
extension of the June 18, 2021 deadline for the parties to “file all papers necessary to dismiss this
action under Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request
that the action be reopened.” The parties are committed to consummating a settlement and this request
is not made for the purpose of undue delay.

                                                                  Respectfully submitted,

                                                                  /s/ Jaclyn M. Palmerson
                                                                     Jaclyn M. Palmerson

cc:    Christopher M. Mayer, Esq. (counsel to Defendants)
       Thomas A. Doherty, Esq. (counsel to Defendants)
       Omar Gonzalez-Pagan, Esq. (counsel to Plaintiff)
       Tom Barnes, Esq. (counsel to Plaintiff)


       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
